DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Prior art of Record
The prior art made of record in this office action shall be referred to as follows;
U.S. 5,724,863 Kramer et al. (‘Kramer hereafter),  
WO 2016/203047 published and Examined as U.S. 2018/0266313 Melde-Tuczai (‘Melde hereafter), App 15/737423; 12/22/2016.
The above references will be referred to hereafter by the names or numbers indicated above. 

Claim status:
Claims 1 - 10 are allowed. 

Allowable Subject Matter
Claim[s] 1 is/are allowed.   The following is a statement of reasons for the indication of allowable subject matter:  The prior art does not anticipate nor render obvious the combination set forth in the independent or dependent claims, specifically does not show:  “providing a tool for establishing a sufficiently strong frictional engagement with the piston rod and the piston, respectively, by means of form-fit clamping, establishing a sufficiently strong frictional engagement with the second section of the telescopic rod part by means of the tool.”
The closest prior art is as cited were ‘Kramer & ‘Melde.  
	‘Kramer teaches a telescopic rod part with an adjustable length, Col. 5, ln 13-26, and ‘Kramer provides a first section with a connecting rod eye having a connection thread, #1, #4, #51, and a second section of the telescoping rod part #2. ‘Kramer further teaches #44 as a sealing surface. However, ‘Kramer does not teach a form fit clamping means and a frictional engagement with the second section of the telescoping rod part by the tool.
	‘Melde teaches an assembly method for joining a telescopic rod part of a length-adjustable connecting rod (Abst, Figs 19, 20a, 20b, 21, 22). ‘Melde provides a first section of the telescopic rod part (‘Melde, #4 (upper first section)) and the first section comprising a connecting-rod eye (Fig 1, #2 (upper first rod part)) and having a connection thread (Fig 1, #7 (screw thread)), and provides a second section of the telescopic rod part (Fig 1, system of #3 (big end), #5 (second rod part), and #6 (cylinder piston member)). ‘Melde further teaches: second section comprising a piston rod (Fig 1, #6 (cylinder piston member), piston is fixedly connected (Fig 1, #6 (cylinder piston member), having a connection thread (#7 (Fastening screw)), second section of the telescopic rod part has already arranged thereon at least sealing and/or supporting and/or closing elements (‘Melde, Fig 20a, shows in X-sec View, rectangular sealing elements mounted on #6 (cylinder piston member, and guides within #8 (guide cylinder)), which are to be secured to the second section and which are to be mounted onto the piston rod and the piston (Fig 20a).
However, ‘Melde does not teach a form fit clamping means and a frictional engagement with the second section of the telescoping rod part by the tool.
Also, neither of these references anticipates nor renders obvious the combinations of limitations mentioned above.  To modify the prior art would require improper hindsight and furthermore would destroy the workability of the references cited.  Claims 2 - 10, are also allowed because they are dependent on claim 1.  

Conclusion
Examiner encourages Applicant to fill out and submit form PTO-SB-439 to allow internet communications in accordance with 37 CFR 1.33 (MPEP 502.03).  Should the need arise to perfect applicant-proposed or examiner’s amendments, authorization for e-mail correspondence would have already been authorized and would save time.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAWRENCE AVERICK whose telephone number is (571)270-7565.  The examiner can normally be reached on 8:00AM - 3:00PM M- F ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David P. Bryant can be reached on 571-272-4526.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LAWRENCE AVERICK/Primary Examiner, Art Unit 3726